  Case 3:21-cv-01064-DRD Document 1 Filed 02/08/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


 LUIS R. CRUZ-COSS
                                                     CIVIL NO. 21-1064
 PLAINTIFF

 VS.
                                                     RETALIATION,
 MR SUN CONCRETE, INC.;                              AND TORT DAMAGES
 INSURANCE COMPANY XYZ;
 COMPANY ABC;                                        TRIAL BY JURY DEMANDED
 JOHN & JANE DOE.

 DEFENDANTS


                                          COMPLAINT

TO THE HONORABLE COURT:

       COMES NOW, Luis R. Cruz-Coss, (“Plaintiff”), through the undersigned attorney and

very respectfully states, alleges and prays as follows:

                                PRELIMINARY STATEMENT

       1.      Plaintiff worked for Mr Sun Concrete, Inc. (“Defendant”) since May of 2018 until

his illegal termination on June 8th, 2020. Specifically, Plaintiff requested paid leave in accordance

with the Families First Coronavirus Response Act (“FFCRA”). After the Plaintiff requested paid

leave in accordance with the FFCRA, the Defendant retaliated against the Plaintiff and illegally

terminated him because he exercised his right and participated in a protected activity pursuant to

the FFCRA.

       2.      Such actions constitute a disparate treatment by the Defendant based on retaliation

pursuant to Fair Labor Standards Act (“FLSA”), 29 USCS sec. 215, et seq., and the FFCRA, 29
  Case 3:21-cv-01064-DRD Document 1 Filed 02/08/21 Page 2 of 12




CFR sec. 826 et seq., causing damages to the Plaintiff. The Plaintiff files this civil action against

the Defendants for violation of federal anti-retaliation and anti-discrimination statutes.

       3.      Plaintiff files this civil action against the Defendant based on the following:

Retaliation pursuant to the FLSA, FFCRA, Puerto Rico’s Law No. 115 of December 20, 1991, 29

LPRA sec. 194 et seq. (“Law 115”), and Section 1 and 16 of Article II of the PR Constitution;

Wrongful Termination (Unjust Dismissal) pursuant to Puerto Rico’s Law No. 80 of May 30, 1976,

29 LPRA sec. 185a et seq. (“Law 80”); and Tort Damages pursuant to Articles 1802 and 1803 of

Puerto Rico’s Civil Code, 31 LPRA secs. 5141, 5142 (“PR Civil Code”).

       4.      Plaintiff seeks compensatory, punitive, double and liquidated damages, severance

pay, back pay, front pay, and equitable and injunctive relief for Defendants’ unlawful and

discriminatory employment termination of the Plaintiff, based on his retaliation and discrimination

claims. In addition, Plaintiff seeks other specific remedies that restore him to the position that he

would have held in the absence of the retaliation and discrimination.

                                      JURISDICTION AND VENUE

       5.      The United States District Court for the District of Puerto Rico has jurisdiction over

this action under 28 U.S.C. sec. 1331 since the matter of this civil action arises under the

Constitution, laws, or treaties of the United States. Specifically, Plaintiff files this action pursuant

to FLSA and FFCRA.

       6.      Plaintiff further invokes pendent or supplemental jurisdiction of this Court under

28 USC sec. 1367 to hear Puerto Rico constitutional and law claims arising from the same nucleus

of operative facts. Specifically, Plaintiff files this action pursuant to Law 115, Law 80, the PR

Constitution and the PR Civil Code.




                                                    2
  Case 3:21-cv-01064-DRD Document 1 Filed 02/08/21 Page 3 of 12




        7.      Pursuant to 28 U.S.C. sec. 1391 (a), venue is proper in the District of Puerto Rico

because the events that justify the causes of action occurred in this district and the defendant resides

within this judicial district.

        8.      Plaintiff demands that all causes of action be tried before a jury.

                                              PARTIES

        9.      Plaintiff, Luis R. Cruz-Coss is of legal age, married, domiciled and resident of Las

Piedras, Puerto Rico. Plaintiff’s address is the following: Urb. Oriente Calle Roberto Clemente,

49A Las Piedras, PR 00771.

        10.     Defendant, Mr Sun Concrete, Inc. (“Defendant”) is organized and existing under

the constitution and laws of the Commonwealth of Puerto Rico and of the United States of

America. It is dedicated to the sales and distribution of concrete for construction purposes. Its main

business office is Carr. 3 Km 75.7, Punta Santiago, Humacao, PR 00741. Its postal address is PO

Box 902, Punta Santiago, PR 00741. Plaintiff reserves the right to amend the Complaint once more

information is discovered.

        11.     Co-Defendant, Insurance Company XYZ (“Insurance Company XYZ”), held an

insurance policy in favor of the Defendant. At the time of the discriminatory incidents described

herein, Insurance Company XYZ held an insurance policy in favor of the Defendant, specifically

to cover said discrimination claims. Their current address is unknown. Plaintiff reserves the right

to amend the Complaint once more information is discovered.

        12.     Co-Defendant, Company ABC (“Company ABC”), is another business company,

which is the parent company or an affiliated company of the Defendants, that directed and had

knowledge of Defendants’ discriminatory acts of which Plaintiff is complaining. Their Current




                                                    3
  Case 3:21-cv-01064-DRD Document 1 Filed 02/08/21 Page 4 of 12




address is unknown. Plaintiff reserves the right to amend the Complaint once more information is

discovered.

        13.     Co-Defendant, John & Jane Doe (“Doe”), is another agent, supervisor, official or

director who is affiliated with the Defendants, who directed and had knowledge of Defendants’

discriminatory acts of which Plaintiff is complaining. Their Current address is unknown. Plaintiff

reserves the right to amend the Complaint once more information is discovered.

                                           THE FACTS

        14.     The Plaintiff began his employment with Defendant on May of 2018.

        15.     The Plaintiff’s job position and title was Supervisor of Sales.

        16.     For approximately two (2) years, the Plaintiff excelled at his duties as Supervisor

of Sales without any type of disciplinary action.

        17.     He was recognized and distinguished because of his professionalism,

responsibility, complying with his duties and functions and excellent client service.

        18.     The Plaintiff always met and excelled work expectations.

        19.     The Plaintiff’s general duties as a Supervisor of Sales was to visit clients, identify

areas for distribution of concrete and supervision of chauffeurs dedicated to distributing the

concrete to the clients.

        20.     Around March of 2020, the Puerto Rico Government issued a general lockdown

quarantine order because of the Coronavirus Pandemic.

        21.     The quarantine order closed the Defendant’s business until approximately May of

2020.

        22.     The quarantine order also closed the schools in Puerto Rico.

        23.     The Plaintiff has minor children that were affected by the school closures due to




                                                    4
  Case 3:21-cv-01064-DRD Document 1 Filed 02/08/21 Page 5 of 12




the quarantine order.

       24.     The Plaintiff had to assist in taking care of his minor children that were affected by

the school closures.

       25.     The United States Government passed the FFCRA which establishes the right for

leave to employees.

       26.     The Defendant is not exempted under the FFCRA.

       27.     On May of 2020, the Plaintiff requested leave under the FFCRA.

       28.     On May 22nd, 2020, the Defendants provided the Plaintiff a document for

requesting leave under the FFCRA.

       29.     Afterwards, the Defendant claimed that they were unsure what the FFCRA

established and was unwilling to provide the leave under the FFCRA.

       30.     On May 26th, 2020, Plaintiff then requested intermittent leave under the FFCRA.

       31.     After various days discussing this request, the Defendant told the Plaintiff that they

were not in agreement with Plaintiff’s request for intermittent leave under the FFCRA.

       32.     On June 8th, 2020, the Defendant told the Plaintiff that they were the only employee

causing trouble due to his leave requests.

       33.     The Defendant terminated the Plaintiff because he exercised his right for leave

under the FFCRA.

       34.     Afterwards, the Plaintiff filed an administrative charge before the Puerto Rico

Department of Labor (“PRDOL”) against the Defendant in order to receive his liquidated vacation

and sickness leave that he had accumulated.

       35.     The PRDOL also filed a wrongful termination claim against the Defendant.

       36.     The Defendant falsely alleged that Plaintiff’s job position was eliminated.




                                                  5
  Case 3:21-cv-01064-DRD Document 1 Filed 02/08/21 Page 6 of 12




        37.     The Defendant created a false pretextual reason to cover the illegal retaliation

actions that led to Plaintiff’s termination.

        38.     The Defendant took retaliatory actions against the Plaintiff, culminating in his

dismissal, after the Plaintiff exercised his right to request leave under the FFCRA.

        39.     The Defendant illegally terminated the Plaintiff in violation of anti-retaliation under

federal and state laws.

        40.     Company ABC was the parent company or an affiliated company of the Defendant.

Company ABC had knowledge of Defendant’s retaliatory decisions. Company ABC did not take

any proper action to rectify and/or avoid the retaliatory actions incurred by the Defendant.

Company ABC allowed the Defendant to retaliate against the Plaintiff, based on false pretextual

grounds.

        41.     John & Jane Doe had knowledge of Defendant’s retaliatory decisions. John & Jane

Doe did not take any proper action to rectify and/or avoid the retaliatory actions incurred by the

Defendant. John & Jane Doe allowed the Defendant to retaliate against the Plaintiff, based on false

pretextual grounds.

        42.     At the time of these retaliatory incidents, Insurance Company XYZ held an

insurance policy in favor of the Defendant, specifically to cover said retaliatory claims. Said

insurance policy was in force at the time of the retaliatory and discriminatory incidents.

        43.     Because of this illegal termination, the Plaintiff has suffered economic damages

due to the deprivation of his compensation and benefits.

        44.     Because of this illegal termination, the Plaintiff has suffered emotional damages

due to depression, lost sleep, rest and humiliation of his professional reputation. Plaintiff has been

at loss of his peace of mind and emotional stability.




                                                   6
  Case 3:21-cv-01064-DRD Document 1 Filed 02/08/21 Page 7 of 12




        45.     The Defendant is liable for all the Plaintiff’s damages.

                                   FIRST CAUSE OF ACTION

                                           RETALIATION

        46.     Plaintiff re-alleges each and every allegation stated in the preceding paragraphs as

if fully set forth herein.

        47.     Defendant’s retaliatory conduct altered Plaintiff’s employment condition because

Plaintiff engaged in a protected activity.

        48.     Specifically, Plaintiff engaged in a protected activity when the Plaintiff requested

leave under the FFCRA.

        49.     The Defendant took a materially adverse action against the Plaintiff because the

Plaintiff participated in said protected activity.

        50.     The Defendant’s adverse actions are causally connected with the Plaintiff’s

participation in the protected activity.

        51.     The Plaintiff suffered a materially adverse action from the Defendant’s arbitrary

decisions to illegally terminate the Plaintiff, which affected his compensation and benefits.

        52.     The Plaintiff’s participation in said protected activity were the direct cause of the

Defendant’s adverse actions against the Plaintiff, thus constituting an unlawful retaliation.

        53.     Defendant’s conduct against the Plaintiff constitutes an unlawful retaliation

pursuant to FLSA, FFCRA, Law 115 and Section 1 and 16 of Article II of the PR Constitution.

        54.     As a proximate result of Defendant’s unlawful retaliation, Plaintiff has suffered

intensely, has been deprived of his means of livelihood, has suffered economic losses and has been

emotionally injured.




                                                     7
  Case 3:21-cv-01064-DRD Document 1 Filed 02/08/21 Page 8 of 12




        55.      As a result of Defendant’s unlawful retaliation, Plaintiff lost the compensation and

benefits he was entitled to pursuant to FLSA, FFCRA and Law 115.

        56.      Defendant is liable to Plaintiff for the back pay and front pay he was entitled had

he maintained his position.

        57.      Plaintiff’s compensation and benefits that were lost were approximately twenty-six

thousand dollars ($26,000.00) of annual salary, plus benefits.

        58.      Defendant is liable to the Plaintiff under this cause of action for all lost wages and

fringe benefits that the Plaintiff has incurred from the date of the adverse employment action to

the date on which damages are settled. Such back pay and front pay should include lost wages,

pension benefits, insurance, vacation, profit sharing, accrued sick leave and other economic

benefits of employment, plus prejudgment interest.

        59.      Pursuant to FLSA and FFCRA, Defendant’s unlawful retaliation against the

Plaintiff was willful, malicious and/or carried with reckless indifference towards Plaintiff’s rights

protected under federal law. Plaintiff is thus entitled to punitive damages. This amount continues

to increase with the passage of time and will be adjusted accordingly at the time of the trial.

        60.      In the alternative, an adequate remedy under Law 115, Defendant is liable to

Plaintiff for double the amount of back pay, front pay and compensatory damages, without the

need of establishing that there was a willful, malicious and/or reckless indifference towards

Plaintiffs’ rights.

        61.      Defendant is liable to Plaintiff under this cause of action, pursuant to Title VII,

ADEA, Law 115 and the PR Constitution, in excess of five hundred twenty thousand dollars

($520,000.00).




                                                    8
  Case 3:21-cv-01064-DRD Document 1 Filed 02/08/21 Page 9 of 12




        62.     In addition, Plaintiff is entitled to reinstatement and to an order forbidding any

further discriminatory practices against him.

        63.     In addition to the remedies before mentioned, Plaintiff is entitled to double

compensatory and statutory damages. As a result, thereof, Defendant is liable for double

compensatory and statutory damages. These damages are estimated at no less than five hundred

twenty thousand dollars ($520,000.00), which times two equals one million forty thousand dollars

($1,040,000.00).

                                  THIRD CAUSE OF ACTION

                                 WRONGFUL TERMINATION

        64.     Plaintiff re-alleges each and every allegation stated in the preceding paragraphs as

if fully set forth herein.

        65.     Defendant’s actions constitute a termination of employment without just cause.

        66.     Defendant is liable to Plaintiff pursuant Law 80, for an amount equal to three (3)

months of salary plus benefits, as defined in the law, and four (4) additional weeks of

compensation, based on his highest earning in any thirty-day period within the three years prior to

the Plaintiff’s dismissal.

        67.     The sum amount of severance pay under Law 80 is approximately eight thousand

five hundred dollars ($8,500.00).

                                FOURTH CAUSE OF ACTION

                                       TORTS DAMAGES

        68.     Plaintiff re-alleges each and every allegation stated in the preceding paragraphs as

if fully set forth herein.




                                                  9
 Case 3:21-cv-01064-DRD Document 1 Filed 02/08/21 Page 10 of 12




        69.      Defendant’s actions constitute an act or omission which caused damage to Plaintiff.

Said act or omission was incurred due to fault or negligence.

        70.      Defendant is liable to Plaintiff pursuant to Article 1802 of the PR Civil Code.

        71.      John & Jane Doe’s actions constitute an act or omission which caused damage to

Plaintiff. Said act or omission was incurred due to fault or negligence.

        72.      John & Jane Doe’s are liable to Plaintiff pursuant to Article 1802 of the PR Civil

Code.

        73.      Company ABC’s actions constitute an act or omission which caused damage to

Plaintiff. Said act or omission was incurred due to fault or negligence.

        74.      Company ABC is liable to Plaintiff pursuant to Article 1802 of the PR Civil Code.

        75.      All before mentioned Defendants are jointly and severally liable for their negligent

and intentional tort actions.

        76.      As a result, thereof, Defendants are liable for compensatory and statutory damages

pursuant to Article 1802 and 1803 of the PR Civil Code.

        77.      These damages are estimated at no less than five hundred thousand dollars

($500,000.00).

                                   FIFTH CAUSE OF ACTION

         INSURANCE COMPANIES ARE JOINTLY AND SEVERALLY LIABLE

        78.      Plaintiff re-alleges each and every allegation stated in the preceding paragraphs as

if fully set forth herein.

        79.      Insurance Company XYZ is directly, jointly and severally liable, along with the

other Co-defendants to the Plaintiff for the damages caused by their insured, pursuant to the terms

and coverage of their respective policy of insurance.




                                                   10
 Case 3:21-cv-01064-DRD Document 1 Filed 02/08/21 Page 11 of 12




                                       SIXTH CAUSE OF ACTION

                       ATTORNEYS FEES AND PREJUDGMENT INTEREST

        80.      Plaintiff re-alleges each and every allegation stated in the preceding paragraphs as

if fully set forth herein.

        81.      Defendant is liable to Plaintiff for attorney’s fees and costs under Title VII and

ADEA.

        82.      Defendant is also liable to Plaintiff for attorney’s fees under Law 100, Law 69, Law

115 and Law 80.

        83.      Defendant is liable for prejudgment interest pursuant to Rule 54 of the Federal

Rules of Civil Procedure.

                                      DEMAND FOR JURY TRIAL

        84.          Plaintiff demand a trial by jury as to all claims and issues alleged herein

                                                  PRAYER

        Wherefore, all allegations considered, Plaintiff prays that judgment be entered in their

favor and against all Defendants’, specifically:

        1. Granting Plaintiff’s Complaint against Defendants. This Court should grant Plaintiff’s

              complaint and find that the Defendants are liable to the Plaintiff based on the following:

              Retaliation pursuant to FLSA, FFCRA, Law 115, and Section 1 and 16 of Article II of

              the PR Constitution; Wrongful Termination (Unjust Dismissal) pursuant to Law 80;

              and Tort Damages pursuant to Articles 1802 and 1803 of the PR Civil Code.

        2. An order directing Defendant to reinstate Plaintiff to his former position and to cease

              and desist of any further retaliatory and discriminatory conduct on the basis of age and

              sex.




                                                       11
 Case 3:21-cv-01064-DRD Document 1 Filed 02/08/21 Page 12 of 12




        3. Awarding plaintiff back pay and front pay, together with interest, for the period that

           Plaintiff was deprived of his salary, as it was awarded to other employees in his

           previous position.

        4. Awarding the Plaintiff punitive and liquidated damages equal to twice the back pay,

           front pay and fringe benefits lost by the Plaintiff.

        5. Awarding the Plaintiff lost benefits, both past and future.

        6. Awarding the Plaintiff the sum amounts before mentioned in the Complaint which

           includes the double compensatory damages.

        7. Awarding Plaintiff reasonable attorney’s fees, together with costs, litigation expenses,

           and necessary disbursements.

        8. Awarding Plaintiff any and all other relief to which Plaintiff may be justly entitled.

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this same date, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

all counsel of record.

        RESPECTFULLY SUBMITTED: In San Juan, Puerto Rico on this 8th day of February,

2021.

                                      S/VICTOR M. RIVERA-RIOS
                                      VICTOR M. RIVERA-RIOS
                                      USDC BAR NUMBER 301202
                                      1420 FERNANDEZ JUNCOS AVE
                                      SAN JUAN, PR 00909
                                      Telephone: (787) 727-5710
                                      Facsimile: (787) 268-1835
                                      E-Mail: victorriverarios@rcrtrblaw.com




                                                  12
